

116 HR 5657 IH: Religious Insignia on Dog Tags Act
U.S. House of Representatives
2020-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5657IN THE HOUSE OF REPRESENTATIVESJanuary 17, 2020Mr. Steube (for himself, Mr. Hudson, Mr. Spano, Mr. Walberg, Mr. Abraham, and Mr. Huizenga) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo direct the Secretary of Defense to revise and update the Department of Defense regulations to
			 allow trademarks owned or controlled by the Department of Defense to be
			 combined with religious insignia on commercial identification tags
			 (commonly known as dog tags) and to be sold by lawful trademark licensees, and for other purposes.
	
 1.Short titleThis Act may be cited as the Religious Insignia on Dog Tags Act. 2.Religious insignia on commercial identification tags (a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall review and update Department of Defense Directive 5535.12 and any associated regulations to allow trademarks owned or controlled by the Department of Defense to be combined with religious insignia on commercial identification tags (commonly known as dog tags) and to be sold by lawful trademark licensees.
 (b)Retroactive effective dateThe update to the Directive under subsection (a) shall be deemed to have taken effect on September 13, 2013.
			